Title: To Thomas Jefferson from Theodore Foster, 28 April 1801
From: Foster, Theodore
To: Jefferson, Thomas



Dear Sir,
Providence April 28th: 1801

When I last had the Honor of being in your Company, you was pleased to say a Letter from Me would be acceptable, at any Time.—I hope not to abuse your Goodness in permitting Me to enjoy what I esteem, not only a great Honor, but, a particular Favour, that of direct epistolary Communications, relative to the Business and Police of the State, as it may be connected with the supreme executive Power of the Nation.—
I now have the sincere Pleasure to inform you that there is every Appearance of your having the firm and effectual support of the Legislature of this State in your Administration of the Government, on the genuine Principles of true Federal Republicanism.—This is the more pleasing because it tends to destroy and remove the pernicious Opinion that the People of New England are alienated from the national Government, on those Principles, and are disposed to support Politics, materially different from those of the Southern States.—I hope and expect an Address to the President of the United States from the Legislature of this State, at their session next Week will be carried by a great Majority—expressive of Sentiments discountenancing that Opinion, and harmonizing perfectly with those you was pleased to express, on the 4th of March, and promising you such support as will tend to discomfit the vain though wicked Attempts to keep up a Phalanx of Politicks in New England in Oposition to the General Government under Your Administration—Mr. David L. Barnes who is the Attorney of the District of Rhode Island and who is one of the Representatives for this large Town, in the State Legislature and is esteemed for his Moderation and Integrity by both Parties mentioned to Me the other day that he intends to move an Address from the Legislature to yourself which I expect will be carried, perhaps, unanimously and which must be productive of Good in the present State of things in New England. He had some Doubts on accepting his Appointment of Representative for this Town, in the State Legislature lest it might be thought a Reason against his being continued in the office of District Attorney, choosing rather not to serve as representative in the State Legislature, if that would be considered as an objection to his being continued in the Office of district Attorney. Knowing him to be favorably disposed to an Union of Parties and thinking that he could do much in breaking down the Opposition which some wish to keep up against the new Order of things I advised him to accept the Appointment, and promised that I would mention the Circumstances to you,  in my First Letter, supposing however, (as I informed him), that it would not be considered, on the Part of the Executive, as any objection to his holding the other Office—
Yesterday my late Colleague Mr. Greene was at my House, and informed Me that a Mistake had been made in filling the Commission intended for him as Judge of the District of Rhode Island, instead of which it constituted him Judge of the Circuit Court—That having recd. the Commission from the Office of Secretary of State he returned it and had since heard nothing of the Matter. I conclude it must have been a mere clerical Mistake, and, with your Permission, that it might be rectified accordingly, as you should direct. I understand there is Business of Consequence now pending delayed, until the Commission shall arrive—Under all the Circumstances of this Appointment, I am disposed to think that Mr. Greene’s Continuance in Office, will be as Satisfactory as any which can now be made, taking into Veiw the Feelings and wishes of all People of the State collectively and the Probability of Legislative Alterations at the next session of Congress of the Judiciary System.— 
I enclose the Seventh Number of a new Publication in this Town which bids fair to the good. You will find in it an Account of the late Election to the State Legislature &c. in Newport—a Specimen of the public Opinion of the People there
I have the Honor to be with every Sentiment of most sincere Esteem and Regard, and with the warmest Wishes for your Happiness in every form in public and private Life very respectfully
Your Friend and Obedient Servt.

Theodore Foster

